Title: To George Washington from Henry Knox, 13 December 1793
From: Knox, Henry
To: Washington, George


          
            War Department December 13th 1793
          
          The Secretary of War respectfully submits to the President of the United States the
            following statement relatively to the South Western Frontiers of the United States as
            connected with the State of Georgia and the Creek Indians and the Territory of the
            United States South of the Ohio and the Cherokee Indians.
          That in the month of November 1792. James Seagrove a temporary Agent held a conference
            with the lower Creeks, at which were present upwards of One thousand Men, Women, and
            Children. That the objects of this conference were to confirm the treaty which had been
            made with them at New York and by administering to their necessities, they being greatly
            in want of Corn & Clothing to attach them more firmly to the interest of the United
              States.
          That as the said Indians expressed themselves with great gratitude for the kindness
            they received, a hope was indulged that beneficial consequences would flow from the
            measure, especially as it was directed that the said Agent should repair both to the
            lower and upper Creek Towns in order to tranquillize their minds upon past, and prevent
            any misconceptions respecting the future conduct of the United States.
          But on the eleventh day of March these prospects were clouded by a party of about
            thirty of the Seminoles (some of them living to the Southward of the Territory of the
            United States) who plundered a store upon the St Mary’s River of a large quantity of
            goods and killed several persons.
          This outrage being followed by some others excited a general alarm on the frontiers of
            Georgia. The Governor of that State called into service considerable
            bodies of Militia, Horse, and Foot for the protection of the exposed inhabitants.
          That upon the receiving information of the aforesaid event, the President on the 30th
            of May directed that the Governor of Georgia should be informed that from considerations
            of policy at this critical period relative to foreign powers and during the pending
            Treaty with the Northern Indians, it was deemed adviseable for the present to avoid
            offensive expeditions into the Creek Country. But that from the circumstances of the
            recent depredations on the frontiers of Georgia, it was thought expedient to increase
            the force in that quarter for defensive purposes, and therefore the Governor was
            authorized to call into service in aid of the Continental Troops One hundred horse and
            one hundred foot of the Militia of the said State.
          That as it did not appear that the whole of the Creek Nation were disposed for or
            engaged in hostility, it was considered that the above force was sufficient for the
            purposes designated.
          That the case of a serious invasion of Georgia by large bodies of Indians must be
            referred to the provisions of the Constitution.
          That on the 10th of June the Governor of South Carolina was requested to afford aid to
            Georgia, in case that it should be seriously invaded by large bodies of Indians.
          That a Magazine of two thousand Arms and a proportionable quantity of Ammunition and
            some other military Stores have been established in Georgia as a provisional measure in
            case the said State should be invaded, the said articles in that event being subject to
            the order of the Governor.
          That on the 12th of June the Governor transmitted information of an intended expedition
            into the Creek Country, to consist of a body of about Seven hundred Volunteers and on
            the 18th of the same month he transmitted the result thereof, by which it appeared that
            the said Volunteers commanded by General Twiggs proceeded to the Oakmulgie, about forty
            miles distant from the Oconnee and from circumstances of their provisions being nearly
            exhausted, many horses tired and other adverse events
            they returned on the 12th of the Month.
          That on the 13th of August the Governor transmitted information that he had convened a
            Council of General Officers on the subject of reducing the five inimical Towns in the
            Creek Nation; the propositions to, with the answers of the Council he transmitted for the purpose of being laid before the President of the United
              States. That in an answer to the said letter dated
            the 5th September, the Governor was informed that as an offensive expedition against the
            Creeks of the nature and under the circumstances mentioned was a subject of great and
            complicated importance to the United States, it had engaged the serious consideration of
            the President, and as the deliberate result thereof he utterly disapproved the measure
            at that time as being unauthorized by law—as contrary to the present state of affairs,
            and as contrary to the instructions heretofore given upon the subject.
          That on the 2d of October the Governor transmitted the information of Two Officers who
            commanded an expedition against a Creek Town which they surprized on the 21st of
            September and killed Six Warriors and took eight Women and Children Prisoners.
          That it appears from the representations of James Seagrove that the Indian Town which
            was surprized as before mentioned on the 21st of September was situated on the
            Chatahoochee River and called “The little Oakfuskie” that the people belonging to it
            were among the most friendly of the Creeks and no way concerned in stealing of Horses,
            they being under the direction of the White Lieutenant.
          That it has been the opinion of James Seagrove communicated in his various dispatches,
            that notwithstanding the outrage of the 11th of March last and the subsequent Conduct of
            some of the Banditti that the main body of the Creek Nation are desirous of remaining at
            peace with the United States. That in pursuance of his directions from the President of
            the United States and his own opinion he had been endeavouring for some months past to
            make arrangements to go into the Creek Nation for the purpose of obtaining the
            punishment of the Banditti Indians who have committed the outrages aforesaid and of more
            closely attaching the Creeks to the United States.
          That he had made an agreement to meet a number of friendly Indians on the Oakmulgie
            River about the 30th of September and with them to proceed into the Indian Towns for the
            purposes aforesaid. But the expedition of the 21st of September and the violent threats
            of a number of lawless Whites on the frontiers of Georgia had prevented him. Some of
            these people appear to oppose every effort for peace and ardently desire a War.
          
          That by his letter of the 21st October it appears that two parties were preparing to go
            to War against the Creeks, the result of which has not yet been known.
          That the information of the Governor of Georgia to James Seagrove dated the 26th of
            August last, to wit “that under the law of the United States as well as for the security
            of this state, the government of Georgia cannot recognize the establishment of peace
            without having Commissioners at the Treaty” is a matter which requires serious
              notice.
          It is to be observed that the Governor of Georgia has not organized the hundred horse
            and hundred Militia foot, which he was authorized to do by the President on the 30th May
            last; but instead thereof he has kept up considerable bodies of mounted Volunteers of
            the Militia, of which no Returns have been received; but which perhaps may be nearly or
            quite five hundred Men. The payment of these troops will probably amount to a very large
            sum of Money, and it may become a question of importance whether the United States are
            responsible for their payment; the circumstances of the case being duly considered.
          It is suggested in the papers which accompany this statement, that it is highly
            probably that it is owing to some of these troops that Mr Seagrove has been hitherto
            restrained from adjusting amicably the causes of difference with the Creek Nation; and
            also probably that it was a part of them who surprized the little Oakfuskie Town.
          From a review of the representations contained in the letters of James Seagrove, Major
            Gaither (the commanding Officer) and Constant Freeman herewith submitted, it will appear
            that the Creeks are generally disposed for peace, but that there is too much reason to
            apprehend that the unjustifiable conduct of certain lawless Whites on the frontiers of
            Georgia will prevent that desireable event from being realized.
          The present state of this part of the frontier involves national considerations of
            great magnitude—whether viewed as relative to the expence which has been incurred during
            the the past summer, of which payment will most probably be demanded of the United
            States—whether with regard to the claims of the Governor of Georgia of a right of
            interference in any treaty with the Creeks, which is presumed to be contrary to the
            Constitution of the United States—or whether with regard to a War with the powerful tribes of the Creeks, with the long and almost unlimited train of
            collateral and consequent evils attendant thereon—a measure which perhaps may be
            avoided, if means could be devised to keep the bold and turbulent of both sides in
            order.
          Of the Territory of the United States South West of the
            Ohio and the Cherokees.
          That it will appear from the papers relative to the Cherokees on the files of Congress
            that in the Year 1792 a partial disposition for war existed among the Cherokees being
            chiefly confined to the five lower Towns so called embracing to the utmost one third of
            that Nation or Six hundred and fifty Warriors.
          That however by the abilities and assiduity of Governor Blount this disposition in the
            commencement of the Year was greatly changed and the said five Towns were supposed to be
            desirous of an accomodation.
          That while this business was negociating a party of armed Men under Captain John Beard,
            who had been called into service by Governor Blount—with a view of protecting the
            Settlers, did on the 12th of June in defiance of their orders cross the Tennessee and
            surprize and kill a number of our best friends among the Indians at the moment Governor
            Blounts messengers were among them.
          This violent outrage, so disgraceful to the United States, has been followed by several
            others and the South Western Territory is involved in a War with the Cherokees which as
            it relates to the above event must be considered as highly unjust. It is to be
            apprehended and regretted that from the prejudice against Indians on the frontiers, it
            is but too probable that the perpretators of these violences will escape unpunished—Such
            measures, as the laws authorize, have been directed,
            but as yet no result has been transmitted.
          Great bodies of Militia have been brought into service on this occasion in order to
            guard against the effects of savage retaliation. Much expence has been already incurred
            nor is it yet terminated. For however hostilities shall be restrained by the severity of
            the Winter yet they may be expected to break out with renewed violence in the
            spring.
          The evil seems to require a remedy. But no Indian peace will be permanent unless an
            effectual mode can be devised to punish the Violators of it on both
            sides. It will be with an ill grace that the United States demand the punishment of
            Banditti Indians, when at the same time the guilty Whites escape with impunity. All
            which is respectfully submitted
          
            H. Knoxsecy of war
          
        